DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Rejections - 35 U.S.C. §102
Applicant’s arguments, see page 7, filed 10 May 2021, with respect to the rejection(s) of claim(s) 1-2, 5-6, and 10 under 35 U.S.C. §102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Longenecker in view of Thomas et al. US 20100162484 A1, hereinafter Thomas.
	Regarding claim 1, Longenecker does not explicitly teach: “a bottom board captured between and contacting the two lower ledge portions to retain each leg structure in the supporting position.”
	However, Thomas teaches: a bottom board captured between and contacting the two lower ledge portions to retain each leg structure in the supporting position (at least Figs. 5-8 element 46 and [0023] “The padded floor 46 may be constructed of any suitable materials. In the illustrated example it includes a plurality of fairly rigid sections” and [0017] “FIGS. 1-13 illustrate example configurations of playards, and playard and changing table assemblies constructed in accordance with the teachings of the present disclosure. Each illustrated example playard may be movable between a collapsed position (not shown) for transportation or storage, and an extended position (as shown) for use”.).
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the bassinet taught by Longenecker with the bottom board taught by Thomas because both are directed towards the same field of endeavor of bassinet frames and doing so involves the use of a known technique (extending the board to contact the lower portions of each leg taught by Greger) with a  known device (bassinet taught by Longenecker) 
Claim Rejections - 35 U.S.C. §103
Applicant’s arguments, see page 12, filed 10 May 2021, with respect to the rejection(s) of claim(s) 12 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Longenecker in view of Greger et al US 20120235103 A1, hereinafter Greger.
Longenecker does not explicitly teach: wherein a carrying handle cavity is formed on the upper tower portion corresponding to the latch release for exposing the latch release, wherein the handle cavity is sized to necessitate finger actuation of the latch release.
However, Greger teaches: wherein a carrying handle cavity is formed on the upper tower portion corresponding to the latch release for exposing the latch release, wherein the handle cavity is sized to necessitate finger actuation of the latch release (at least Fig. 7 element 50 and [0025] “Connector 50 comprises a first or catch portion 52 that is preferably connected to the playard frame, and a latch portion 62 that is preferably connected to the changing platform 80. The connector assembly 50, when operably engaged, secures the changing table platform 80 to the playard frame 20, substantially inhibiting relative movement therebetween”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the bassinet taught by Longenecker with the carrying handle taught by Greger because both are directed towards the same field of endeavor of bassinet frames and doing so involves the use of a known technique (providing a carrying handle taught by Greger) with a known device (bassinet taught by Longenecker) with predictable results. A person having ordinary skill would have been motivated to do so because it is “assuring that the changing table 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Longenecker US 20150216322 A1, hereinafter Longenecker, in view of Thomas et al. US 20100162484 A1, hereinafter Thomas.
 Re Claim 1, Longenecker teaches:
A foldable bassinet (at least [Title] “BI-AXIALLY COLLAPSIBLE FRAME FOR A BASSINET”.) comprising: an upper bassinet frame (at least Fig. 2 and [0030] “The foldable accessory frame 30”.); 
a pair of leg structures opposite to each other (at least Fig. 2 elements 35 and 36), each leg structure having an upper tower portion and a lower ledge portion, the upper bassinet frame being disposed through the upper tower portion of each leg structure (at least Fig. 2 and [0030] “The ends of the upper frame rails 32, 33 are connected to first and second end members 35, 36”.) to make each leg structure pivotable relative to the upper bassinet frame between a supporting position and a folding position (at least Fig. 2 and [0030] “connected to first and second end members 35, 36 in a manner that allows pivotal movement therebetween about first and second upper pivot axes 201, 202 that are aligned transversely to longitudinal axis 200”.); and 
a bottom board detachably configured between the two lower ledge portions and define a containing space cooperatively with the upper bassinet frame and the leg structures, the bottom board being detachable from the lower ledge portions (at least Fig. 7 element 50 and [0033] “the accessory frame 30 further comprises a support panel 50 disposed upwardly adjacent to the lower frame rails 37, 38 to provide a stable bottom or floor for the accessory frame. The support panel may be easily removable for stowage”.); 
wherein when the bottom board is detached from the two lower ledge portions, the leg structures are rotatable from the supporting position to the folding position to be folded inwardly relative to the upper bassinet frame (at least Fig. 4 shows the rotating and folding legs elements 35, 36 without the bottom board element 50.).
Longenecker does not explicitly teach: “a bottom board captured between and contacting the two lower ledge portions to retain each leg structure in the supporting position.”
	However, Thomas teaches: a bottom board captured between and contacting the two lower ledge portions to retain each leg structure in the supporting position (at least Figs. 5-8 element 46 and [0023] “The padded floor 46 may be constructed of any suitable materials. In the illustrated example it includes a plurality of fairly rigid sections” and [0017] “FIGS. 1-13 illustrate example configurations of playards, and playard and changing table assemblies constructed in accordance with the teachings of the present disclosure. Each illustrated example playard may be movable between a collapsed position (not shown) for transportation or storage, and an extended position (as shown) for use”.).
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the bassinet taught by Longenecker with the bottom board taught by Thomas because both are directed towards the same field of endeavor of bassinet frames and doing so involves the use of a known technique (extending the board to contact the lower portions of each leg taught by Thomas) with a  known device (bassinet taught by Longenecker) 
Re Claim 2, the combination of Longenecker and Thomas teaches:
	The foldable bassinet of claim 1 (detailed with respect to claim 1). 
Longenecker further teaches:
wherein the foldable bassinet further comprises a bushing and a locking hub (at least Fig. 3 elements 357, 358, 367, 368), the bushing is secured to the upper bassinet frame within the upper tower portion and has at least one protrusion formed thereon, the locking hub is concentrically located and transversely movable on the bushing to be transversely movable within the upper tower portion and comprises an engagement channel formed therein for engaging with the at least one protrusion (at least Fig. 3 and [0036] “Outboard wing member pivoting connections 355, 356, 365, 366 further incorporate pivot limiters 357, 358, 367, 368, respectively, which limit the degree of upper frame rail 32, 33 motion, preferably to approximately 90 degrees corresponding to the necessary pivoting movement of the end members 35, 36 about pivot axes 201, 202”.); 
wherein when the locking hub moves to a locked position, the at least one protrusion is engaged with the engagement channel for stopping rotation of the leg structure relative to the upper bassinet frame; when the locking hub moves to an unlocked position, the at least one protrusion is disengaged from the engagement channel to make the leg structure rotatable relative to the upper bassinet frame (at least [0036] “Locking provisions such as detents or snap locks may also be incorporated to retain the pivoting connections 355, 356, 365, 366 in preferred positions corresponding to the collapsed and deployed positions to further in inhibit unintentional movement of the accessory frame whether collapsed for stowage or deployed for use”. ).
Re Claim 5, the combination of Longenecker and Thomas teaches:
The foldable bassinet of claim 2 (detailed with respect to claim 2). 
Longenecker further teaches:
wherein the upper tower portion comprises a supporting body and a cover, the lower ledge portion extends downward from the supporting body (at least Fig. 5 element 35, 36), the supporting body has a bearing formed under the locking hub (at least Fig. 5 and [0034] “The receiver structures 41, 42”.), the cover has a riveting pin corresponding to the bearing, and the riveting pin is inserted into the bearing (at least Fig. 5 element 22) to lock the cover on the supporting body for containing the locking hub and the bushing (at least Fig. 5 and [0034] “The receiver structures 41, 42 are configured so that once the changing table is lowered onto the playard frame and the receiver structures 41, 42 engage the upper perimeter frame rails 22, the accessory frame is laterally restrained from movement in relation to the playard”.).
Re Claim 6, the combination of Longenecker and Thomas teaches:
The foldable bassinet of claim 5 (detailed with respect to claim 5). 
Longenecker further teaches:
wherein a rib extends downward from the locking hub and has an inclined-surface structure (at least Fig. 4 and [0031] “The lower frame rails 37, 38 are vertically spaced below the upper frame rails”.), and when the locking hub moves to the unlocked position, the bearing abuts against the inclined-surface structure to stop the locking hub from moving over the unlocked position (at least Fig. 4 shows the ribs elements 37, 38 abutting against the locking hub and bushing element 41.).
Re Claim 10, the combination of Longenecker and Thomas teaches:
The foldable bassinet of claim 1 (detailed with respect to claim 1). 
Longenecker further teaches:
wherein a receiving area is formed on a bottom of the upper tower portion of each leg structure for detachably engaging with a top rail of a playard to mount the foldable bassinet on the playard (at for detachably engaging with a top rail of a playard to mount the foldable bassinet on the playard” is functional language, and the structure of elements 41, 42 is capable of engaging with a top rail of a playard.).
Re Claim 13, the combination of Longenecker and Thomas teaches:
The foldable bassinet of claim 1 (detailed with respect to claim 1). 
Longenecker does not explicitly teach:
wherein the bottom board is formed of a rigid material.
However, Thomas teaches:
wherein the bottom board is formed of a rigid material (at least Figs. 5-8 element 46 and [0023] “The padded floor 46 may be constructed of any suitable materials. In the illustrated example it includes a plurality of fairly rigid sections”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the bassinet taught by Longenecker with the bottom board taught by Thomas because both are directed towards the same field of endeavor of bassinet frames and doing so involves the use of a known technique (extending the board to contact the lower portions of each leg taught by Thomas) with a  known device (bassinet taught by Longenecker) with predictable results. A person having ordinary skill would have been motivated to do so because it will “provide a support surface when the playard is extended for use in the erected position” (Thomas [0023])


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Longenecker in view of Thomas and further in view of Gallina US 20180206652 A1, hereinafter Gallina.
Re Claim 3, the combination of Longenecker and Thomas teaches:
The foldable bassinet of claim 2 (detailed with respect to claim 2). 

wherein the foldable bassinet further comprises: a spring configured between the locking hub and the upper tower portion for biasing the locking hub to the locked position.
However, Gallina teaches:
wherein the foldable bassinet further comprises: a spring configured between the locking hub and the upper tower portion for biasing the locking hub to the locked position (at least Fig. 4 and [0033] “A spring 16 is connected to each roller 15 and is configured to apply an elastic torque to the roller 15. In the embodiment as shown in FIG. 4, the spring 16 is a torsion spring, is housed within the roller 15 and is particularly coaxial therewith”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the foldable bassinet taught by the combination of Longenecker and Thomas with the locking hub taught by Gallina because both are directed towards the same field of endeavor of bassinets and doing so involves combining the use of a known technique (providing the locking hub taught by Gallina) with a known device (the bassinet taught by the combination of Longenecker and Thomas) with predictable results. A person having ordinary skill in the art would have been motivated to do so because “These buttons 19, 20 may be accessed by a user, for operability of the lock/unlock members 18” (Gallina [0035]).
Re Claim 4, the combination of Longenecker and Thomas teaches:
The foldable bassinet of claim 2 (detailed with respect to claim 2). 
The combination of Longenecker and Thomas does not explicitly teach:
wherein a button hole is formed on the upper tower portion, the locking hub further comprises a release button corresponding to the button hole; when the locking hub is located at the locked position, the release button passes through the button hole to be touchable on the upper tower portion; when the release button is pressed, the locking hub moves to the unlocked position.

wherein a button hole is formed on the upper tower portion, the locking hub further comprises a release button corresponding to the button hole; when the locking hub is located at the locked position, the release button passes through the button hole to be touchable on the upper tower portion; when the release button is pressed, the locking hub moves to the unlocked position (at least Fig. 4 and [0035] “Lock/unlock members 18 for locking/unlocking the belt 14 are also housed within the box-like body 17 and comprise a lock button 19 and an unlock button 20, which partially project out of the box-like body 17. These buttons 19, 20 may be accessed by a user, for operability of the lock/unlock members 18”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the foldable bassinet taught by the combination of Longenecker and Thomas with the locking hub taught by Gallina because both are directed towards the same field of endeavor of bassinets and doing so involves combining the use of a known technique (providing the locking hub taught by Gallina) with a known device (the bassinet taught by the combination of Longenecker and Thomas) with predictable results. A person having ordinary skill in the art would have been motivated to do so because “These buttons 19, 20 may be accessed by a user, for operability of the lock/unlock members 18” (Gallina [0035]).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Longenecker in view of Thomas and further in view of Yang US 20180008056 A1, hereinafter Yang.
Re Claim 7, the combination of Longenecker and Thomas teaches:
The foldable bassinet of claim 1 (detailed with respect to claim 1). 
The combination of Longenecker and Thomas does not explicitly teach:
wherein the foldable bassinet further comprises a latch block, the latch block is slidably disposed within the upper tower portion and has at least one protrusion, the upper bassinet frame has a latching stud corresponding to the at least one protrusion; wherein when the latch block slides to a locked position to align the at least one protrusion with the latching stud, the at least one protrusion abuts against the latching stud for stopping rotation of the leg structure relative to the upper bassinet frame; when the latch block slides to an unlocked position to misalign the at least one protrusion with the latching stud, the leg structure is rotatable relative to the upper bassinet frame.
However, Yang teaches:
wherein the foldable bassinet further comprises a latch block, the latch block is slidably disposed within the upper tower portion and has at least one protrusion (at least Fig. 6 and [0034] “at least one locking member 40”.), the upper bassinet frame has a latching stud corresponding to the at least one protrusion (at least Fig. 6 and [0034] “The fixing seat 421 is mounted in the supporting rod 21 and is connected to the first rod 32 of the at least one upper assembly 30”.); wherein when the latch block slides to a locked position to align the at least one protrusion with the latching stud, the at least one protrusion abuts against the latching stud for stopping rotation of the leg structure relative to the upper bassinet frame (at least Fig. 6 and [0034] “The moving seat 47 is up-and-down moveably mounted on the fixing seat 421. The second recess 471 is formed in the moving seat 47. The fixing rod 48 is inserted through the fixing seat 421 and the second recess 471, and is fixed on the supporting rod 21”.); when the latch block slides to an unlocked position to misalign the at least one protrusion with the latching stud, the leg structure is rotatable relative to the upper bassinet frame (at least Fig. 6 teaches the pivotable leg structure and [0026] “a foldable enclosure apparatus having a locking device”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the foldable bassinet taught by the combination of Longenecker and Thomas with the locking device taught by Yang because both are directed towards the same field of endeavor of bassinets and doing so involves combining the use of a known technique (providing the locking device taught by Yang) with a known device (the bassinet taught 
Re Claim 8, the combination of Longenecker, Thomas, and Yang teaches:
The foldable bassinet of claim 7 (detailed with respect to claim 7). 
Longenecker further teaches: 
wherein the upper tower portion comprises a supporting body and a cover, the lower ledge portion extends downward from the supporting body (at least Fig. 5 element 35, 36), the cover is connected to the supporting body for containing the latch block, and an opening is formed on the cover for exposing the latch block (at least Fig. 6 element 35 shows the open cover.).
Re Claim 9, the combination of Longenecker, Thomas, and Yang teaches:
The foldable bassinet of claim 7 (detailed with respect to claim 7). 
Longenecker does not explicitly teach:
wherein the foldable bassinet further comprises: a spring connected to the latch block and the upper tower portion for biasing the latch block to the locked position.
However, Yang teaches:
wherein the foldable bassinet further comprises: a spring connected to the latch block and the upper tower portion for biasing the latch block to the locked position (at least Fig. 6 element 49 and [0035] “The second spring 49 is compressibly mounted in the moving seat 47 and is located in the second recess 471”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the foldable bassinet taught by Longenecker with the locking device taught by Yang because both are directed towards the same field of endeavor of bassinets and doing so involves combining the use of a known technique (providing the locking device taught by Yang) with a known device (the bassinet taught by Longenecker) with .

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Longenecker in view of Thomas and further in view of Greger et al US 20120235103 A1, hereinafter Greger.
Re Claim 11, Longenecker teaches:
The foldable bassinet of claim 10 (detailed with respect to claim 10). 
The combination of Longenecker and Thomas does not explicitly teach:
wherein the foldable bassinet further comprises: a latch release slidably disposed within the upper tower portion; and an engagement latch linked to the latch release and retractably disposed on the upper tower portion corresponding to the receiving area for engaging with the top rail to make the leg structure locked on the playard; wherein when the latch release is operated to retract the engagement latch, engagement between the engagement latch and the top rail is released to make the leg structure detachable from the playard.
However, Greger teaches:
wherein the foldable bassinet further comprises: a latch release slidably disposed within the upper tower portion; and an engagement latch linked to the latch release and retractably disposed on the upper tower portion corresponding to the receiving area for engaging with the top rail to make the leg structure locked on the playard, wherein when the latch release is operated to retract the engagement latch, engagement between the engagement latch and the top rail is released to make the leg structure detachable from the playard (at least Fig. 7 element 50 and [0025] “Connector 50 comprises a first or catch portion 52 that is preferably connected to the playard frame, and a latch portion 62 that is preferably connected to the changing platform 80. The connector assembly 50, when operably engaged, secures the changing table platform 80 to the playard frame 20, substantially ; 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the bassinet taught by the combination of Longenecker and Thomas with the carrying handle taught by Greger because both are directed towards the same field of endeavor of bassinet frames and doing so involves the use of a known technique (providing a carrying handle taught by Greger) with a known device (bassinet taught by the combination of Longenecker and Thomas) with predictable results. A person having ordinary skill would have been motivated to do so because it is “assuring that the changing table platform may not be inadvertently dislodged from its operable position on the playard frame” (Greger [0025]).
Re Claim 12, the combination of Longenecker, Thomas, and Greger teaches:
The foldable bassinet of claim 11 (detailed with respect to claim 11). 
The combination of Longenecker and Thomas does not explicitly teach:
wherein a carrying handle cavity is formed on the upper tower portion corresponding to the latch release for exposing the latch release, wherein the handle cavity is sized to necessitate finger actuation of the latch release.
However, Greger teaches:
wherein a carrying handle cavity is formed on the upper tower portion corresponding to the latch release for exposing the latch release, wherein the handle cavity is sized to necessitate finger actuation of the latch release (at least Fig. 7 element 50 and [0025] “Connector 50 comprises a first or catch portion 52 that is preferably connected to the playard frame, and a latch portion 62 that is preferably connected to the changing platform 80”.).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221.  The examiner can normally be reached on M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/GEORGE SUN/Examiner, Art Unit 3673  
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        6/14/2021